Citation Nr: 1208918	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in September 2011.  A transcript of his hearing has been associated with the record.

The issue of entitlement to an initial rating in excess of 10 percent for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated to service; hypertension was not manifest within one year of separation from service.  

2.  Service connection for low back pain was denied in a February 1983 administrative decision; the Veteran did not appeal.

3.  Service connection was denied for residuals of musculoligamentous strain of the lumbar spine in a September 1992 rating decision; the Veteran submitted a notice of disagreement and a statement of the case was issued in March 1993; the Veteran did not perfect an appeal.

4.  In June 1995 and October 1998, the RO declined to reopen the Veteran's claim; he did not appeal.

5.  The evidence received since the October 1998 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The February 1983, September 1992, June 1995, and October 1998 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also recently issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A letter dated in October 2008 discussed the evidence necessary to support claims for service connection and increased ratings.  The meaning of new and material evidence was explained, and the Veteran was told the basis of the previous final denials of service connection for his claimed back disability.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA and private records have been obtained and associated with the record.  The Veteran has been afforded the opportunity to testify before the undersigned.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for hypertension.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting hypertension.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, or credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Service Connection for Hypertension

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of hypertensive vascular disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to hypertension.  On separation examination in December 1982 the Veteran indicated that he did not know whether he had high or low blood pressure.  On clinical examination his heart was  normal and his blood pressure was 120/76.  The summary of defects and diagnoses did not include reference to hypertension, and the Veteran was deemed to be qualified for separation.

On VA general medical examination in August 1992 the Veteran stated that he was once told that he had a heart murmur.  On physical examination his blood pressure was 120/80.  The examiner concluded that there was no systemic disease.

The Veteran was a resident at the Dallas VA Medical Center (VAMC) domiciliary from May to October 1992.  Physical examination at the time of admission failed to reveal any significant finding other than a grade 1/6 systolic ejection murmur.  

A September 1999 VA treatment record notes the Veteran's report of chronic migraine headaches; he did not report any additional chronic medical problems.  

In March 2003 the Veteran's VA provider noted borderline hypertension.  A diuretic was prescribed.  Subsequent VA records show hypertension with varying levels of medication compliance.

At his September 2011 hearing, the Veteran testified that he had had high blood pressure all along, asserting that he should have been diagnosed sooner.  He stated that he had been on medication for four or five years.  He noted that he had experienced headaches since the 1990s, and that his doctor had told him that his headaches were due to high blood pressure.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  In that regard the Board notes that service treatment records are entirely negative for hypertension.  Moreover, there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service finding suggestive of hypertension dates to March 2003, when borderline hypertension was assessed and medication was started.  Prior to that time, there is no credible or competent evidence suggestive of this disease.  In sum, the most credible evidence regarding the most likely date of onset of the claimed hypertension consists of treatment records reflecting onset of symptomatology many years after service discharge.  

The Board notes in this regard the Veteran has asserted that he experienced headaches for a number of years prior to his first diagnosis of hypertension, and that he believes those headaches were related to the hypertension.  However, he places the onset of those headaches a number of years after his separation from service.  Thus, his assertions do not establish a continuity of symptomatology between his disability and service.  Here, the Veteran was seen for various complaints during service and vital signs were reviewed in conjunction with treatment; however, at no time was it suggested that the Veteran had diagnosable hypertension, nor are there notations indicating a concern regarding high blood pressure.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of hypertension, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  Furthermore, to the extent that the Veteran has asserted that his hypertension is related to various chemicals he was exposed to while working in a motor pool, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for a cervical spine disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216   (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for a back disability has been previously denied.  In February 1983 the Veteran was notified that his claim was disallowed because he had failed to report for a VA examination.  

The record at the time of the February 1983 decision included the Veteran's service treatment records.  They show that the Veteran complained of low back pain in June 1980.  He denied injury.  The assessment was muscle strain.  In September 1980 the Veteran reported a chronic back problem.  Muscle spasms were noted bilaterally.  The Veteran was prescribed medication to include muscle relaxers.  On separation examination in December 1982 the Veteran endorsed recurrent back pain.  The examiner noted mechanical low back pain with no treatment.  On clinical examination the Veteran's spine was normal.  No reference was made in the summary of defects and diagnoses, and the Veteran was deemed qualified for separation without any further recommendation.

In an August 1992 statement, the Veteran indicated that from the time he filed a claim in 1985 until 1992, he had received no treatment for his claimed disabilities.  He noted that he was basically homeless during that period and was not aware that he was eligible for VA treatment.

On VA spine examination in August 1992, the Veteran reported problems relating to his low back.  He stated that since a lifting incident in 1980, he had experienced intermittent low back pain.  Following physical examination, the diagnosis was probable musculoligamentous sprain with heavy lifting episode and resulting intermittent low back pain.  The examiner noted that the Veteran was essentially normal to clinical and X-ray examination at that time and that there was mild impairment of back function.  

A September 1992 rating decision denied service connection for residuals of musculoligamentous strain of the lumbar spine.  The RO noted that there was no evidence of ongoing treatment for a low back disability since separation from active duty so as to suggest a relationship between his current complaints and service.

The Veteran was hospitalized at a VA facility from December 1994 to January 1995.  On physical examination at admission, mildly decreased range of motion of the lumbosacral spine was noted.  The discharge diagnoses included chronic low back pain.  

In June 1995 the RO declined to reopen the Veteran's claim, noting that while there were complaints of low back pain noted in Dallas VAMC records dated from December 1994 to January 1995, such findings could not be related to service.  The RO again declined to reopen the Veteran's claim in October 1998, noting that evidence submitted was essentially duplicative of that which was previously considered, and so was cumulative.   

Since the October 1998 rating decision, VA treatment records have been added to the claims file.  They are negative for any diagnosis of a back disability.  A comprehensive problem list printed in October 2008 does not include any reference to a back or spine disability.  

Evidence added to the record since the October 1998 rating decision also includes the Veteran's testimony.  He stated at his September 2011 hearing that he self medicated his back pain.  He indicated that his pain was constant.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a back disability.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence of a relationship between his current complaints and service.  Since then, there has been no new medical evidence added to the record which tends to show a relationship to service.  The Veteran has essentially reiterated that he has experienced ongoing back problems since service.  However, the Veteran's reports of ongoing pain since service were considered at the time of the September 1992 rating decision and are thus cumulative.  In essence, the evidence added to the record since the most recent October 1998 rating decision is not new and, therefore, does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decisions has not been cured, and the claim may not be reopened.
	
ORDER

Entitlement to service connection for hypertension is denied.

New and material not having been received, the petition to reopen the claim of entitlement to service connection for a low back disability is denied.


REMAND

Service connection for the Veteran's right ankle disability was granted in a 
February 2009 rating decision.  The Veteran disagreed with the initial rating of 10 percent.

The Board observes that a VA examination was carried out in October 2008.  The examiner indicated that range of motion of the Veteran's right ankle was normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  He noted that joint function was additionally limited by pain following repetitive use, but did not state the extent of any loss of motion.  As such, the examination is insufficient for the purpose of rating the Veteran's right ankle disability.  
	
In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's right ankle disability.  The examiner should provide the results of range of motion testing of the right ankle, and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.
`
If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


